           Case 2:20-cr-00210-PD Document 50 Filed 04/28/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          :
                                                  :
           v.                                     :       Crim. No. 20-210
                                                  :
MICHAEL “OZZIE” MYERS                             :

                                            ORDER

        Defendant Michael “Ozzie” Meyers asks me to allow him to introduce at trial testimonial

evidence of specific acts of his past conduct to demonstrate (1) his good character for honesty,

which he argues is an element the charges against him; and (2) a habit of refraining from voter

fraud when hiring ward leaders. (Doc. No. 32); Fed. R. Ev. 405(b), 406. I will deny his Motion.

   I.      Background

        As alleged, in 2014, 2015, and 2016, Myers was a political consultant who bribed Election

Judge Domenick Demuro to add votes in favor of Myers’ “clients.” (Doc. No. 1.) These

candidates paid Myers, who in turn paid Demuro and other Election Board officials to tamper with

vote totals. (Doc. No. 1.)

        The grand jury charged Myers with two counts of violating the Travel Act; two counts of

falsification of records; and one count each of conspiracy to deprive persons of civil rights; voting

more than once in a federal election; conspiring to illegally vote in a federal election; obstruction

of justice; and aiding and abetting. 18 U.S.C. §§ 2, 241, 1512(b)(3), 1519, 1952, 10307(c); 52

U.S.C. § 10307(e).

        In his motion in limine, Myers asks me to allow leaders of other wards to testify at trial

that: (1) he paid them to “organize their wards for his candidates,” (2) “they have assisted [his]

candidates in multiple primary elections,” and (3) he “never asked them to add false votes for his

candidates.” (Doc. No. 32.)
              Case 2:20-cr-00210-PD Document 50 Filed 04/28/21 Page 2 of 4




   II.        Specific Acts as Evidence of Honest Character

         Myers first argues that the offered testimony is permitted by Rule 405(b) as evidence of

his character for honesty which is an essential element of the charges against him. (Doc. No. 32.)

I disagree.

         Under Rule 404(a), “[e]vidence of a person’s character is generally not admissible to prove

that he acted in conformity therewith on a particular occasion.” Government of the Virgin Islands

v. Grant, 775 F.2d 508, 510 (3d Cir. 1985) (citing Fed. R. Evid. 404(a)(1)). The Rules provide an

exception for evidence of a criminal defendant’s “pertinent trait.” Fed. R. Evid. 404(a)(2). Even

where the exception applies, however, Rule 405 generally limits character evidence to testimony

regarding the witness’s opinion or knowledge of the defendant’s reputation. Fed. R. Evid. 405(a).

The defendant may offer evidence of specific acts only “[i]n cases in which character or a trait of

character of a person is an essential element of a charge, claim, or defense.” Fed. R. Evid. 405(b).

         Character is an essential element only if it “alters the rights and responsibilities of parties

under substantive law.” Gibson v. Mayor and Council of City of Wilmington, 355 F.3d 215, 232

(3d Cir. 2004) (citing Schafer v. Time, Inc., 141 F.3d 1361, 1371 (11th Cir. 1998)). The exception

is thus limited to circumstances where proving the character trait is necessary to proving a cause

of action. See, e.g. id., at 232–33 (“chastity of a victim under a statute specifying her chastity as

an element of the crime of seduction, or…competency of the driver in an action for negligently

entrusting a motor vehicle to an incompetent driver”) (quoting Fed. R. Evid. 404(a) adv. comm.

note); Grant, 775 F. 2d, at n.4 (“defamation case where the plaintiff’s claim is that the defendant’s

defamatory statements harmed his reputation for good character”).

         The Government argues that no charge against Myers requires proof that Myers is a

dishonest person. (Doc. No. 35.) I agree. Without identifying any actual honesty “element,”



                                                   2
             Case 2:20-cr-00210-PD Document 50 Filed 04/28/21 Page 3 of 4




Myers makes the nebulous argument that “honesty is an essential element of the charges” against

him. (Doc. No. 32.) He seems to believe that if an honest person would be less likely to commit

a crime, then honesty is an essential element. (See id.) He thus seeks to present propensity

evidence prohibited by the Rules, which I will not admit. (Fed. R. Evid. 404; 405.)

   III.      Habit

          Alternatively, Myers urges me to allow the proffered testimony as evidence of habit under

Rule 406. (Doc. No. 32.)

          Rule 406 provides that “[e]vidence of a person’s habit or an organization’s routine practice

may be admitted to prove that on a particular occasion the person or organization acted in

accordance with the habit or routine practice.” Fed. R. Evid. 406. Habit is an individual’s “regular

response to a repeated specific situation,” such as “going down a particular stairway two stairs at

a time, or of giving the hand-signal for a left turn.” Becker v. ARCO Chemical Co., 207 F.3d 176,

204 (3d Cir.2000) (quoting Fed. R. Evid. 406 adv. comm. notes.). Rule 406 covers only “semi-

automatic, situation-specific conduct.” Id.

          Past conduct of committing or refraining from committing a crime is not semi-automatic

behavior. See United States v. Troutman, 814 F.2d 1428, 1454 (10th Cir. 1987) (“Extortion or

refraining from extortion is not a semi-automatic act and does not constitute habit.”). Because

choosing not to bribe other ward leaders is not evidence of a habit, I will deny Myers’ Motion.



                                                       ***




                                                   3
          Case 2:20-cr-00210-PD Document 50 Filed 04/28/21 Page 4 of 4




       AND NOW, this 28th day of April, 2021, in consideration of Myers’ Motion in Limine to

Determine Admissibility of Evidence (Doc. No. 32) and the Government’s Response in Opposition

(Doc. No. 35), it is hereby ORDERED that Defendant’s Motion (Doc. No. 32) is DENIED.



                                                         AND IT IS SO ORDERED.


                                                         /s/ Paul S. Diamond
                                                         _________________________
                                                         Paul S. Diamond, J.




                                             4
